Citation Nr: 1453066	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These claims were reopened and remanded by the Board in a May 2014 decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded in a May 2014 decision by the Board so the Veteran could be afforded a new VA audio examination and opinion regarding the etiology of both his hearing loss and tinnitus.  

The file indicates that the Veteran failed to report to his examination.  However, there is no indication that the AOJ ever sent the Veteran a letter informing him of the date, time, and location of this examination.  There is a "Compensation and Pension Exam Inquiry" contained in the claims file that has the Veteran's current address listed, but a copy of any notice actually sent out is not included.  Additionally, the Veteran's representative suggested in his October 2014 post-remand brief that the Veteran had a "legitimate mitigating circumstance" for not reporting to the examination and requested another chance.  While the representative did not specify what that circumstance was, the Board is affording the Veteran the benefit-of-the-doubt in light of this statement and the lack of documented notice of the scheduled examination and remanding his claims to provide him another opportunity.  See Cf. Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (holding that presumption of regularity did not apply to VA notice of examinations).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiology examination with an appropriate clinician.  Notice of the examination must be sent to the Veteran as well as documented in his electronic claims file.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must accept as credible the Veteran's assertion that he was exposed to loud noise from heavy weapons fire in service.  The examiner must address the Veteran's assertion that he has had bilateral hearing loss since service. 

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus began during active service; or, are related to any incident of service to include noise exposure; or, with regard to bilateral sensorineural hearing loss, began within one year after discharge from active service. 

d) The examiner is advised that the only audiological testing report available from the Veteran's service was an unreliable whispered voice test performed on separation.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur. 

e) A negative opinion based solely on normal hearing on separation is not sufficient. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
2. The RO must review the claims file and ensure that the foregoing development action has been completed in full. If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




